Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 1 of 15 PageID #: 3426




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                      LAFAYETTE DIVISION

  BOBBIE VAUGHN                                         CIVIL ACTION NO. 6:19-cv-00293

  VERSUS                                                JUDGE TERRY A. DOUGHTY

  HOBBY LOBBY STORES, INC.                              MAG. JUDGE CAROL WHITEHURST


                                               RULING

         This is an action sounding in tort for personal injuries and damages brought by the

  plaintiff, Bobbie Vaughn (“Vaughn” or “Plaintiff”), against the defendant, Hobby Lobby Stores,

  Inc. (“Hobby Lobby” or “Defendant”) under La. R.S. 9:2800.6, Louisiana’s Merchant Liability

  Act. Pending here is a Motion in Limine [Doc. No. 36] filed by Hobby Lobby. Vaughn has filed

  an opposition [Doc. No. 44]. Hobby Lobby has filed a reply to the opposition [Doc. No. 61].

         For the following reasons, Hobby Lobby’s motion is GRANTED.

  I.     FACTS AND PROCEDURAL HISTORY

         This lawsuit arises out of an accident that occurred on December 2, 2017, at the Hobby

  Lobby located in Lafayette, Louisiana. Vaughn contends that as she was shopping in the store,

  Hobby Lobby employees (including the store manager) were stocking the top shelves of the aisle

  adjacent to where she was shopping. As the employees were stocking items, they allegedly

  pushed picture frames located on the top of the shelf, causing several frames to fall onto the other

  side and strike Vaughn.

         Vaughn asserts that she has suffered severe and life altering injuries, as a result of this

  accident. Specifically, she asserts that she has suffered significant injuries to her neck, including

  radiating pain into her right arm, and, further, she has suffered from debilitating headaches and
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 2 of 15 PageID #: 3427




  anxiety since this accident.

         Significant to the pending motion, Vaughn also asserts she sustained post-traumatic stress

  disorder (“PTSD”) as a result of this incident.

         On November 20, 2018, Vaughn filed suit against Hobby Lobby in the Fifteenth Judicial

  District Court, Parish of Lafayette, State of Louisiana. On March 7, 2019, the lawsuit was

  removed to this Court [Doc. No. 1].

           Hobby Lobby seeks to exclude evidence of any PTSD diagnosis on the basis that the

  diagnosis is not supported by the medical evidence, and, therefore, is not reliable. The motion is

  fully briefed, and the Court is prepared to rule.

  II.    Applicable Law and Analysis

         A.      Applicable Law

                 1.      Motions in Limine

         A motion in limine is a motion made prior to trial for the purpose of prohibiting opposing

  counsel from mentioning the existence of, alluding to, or offering evidence on matters so highly

  prejudicial to the moving party that a timely motion to strike or an instruction by the court to the

  jury to disregard the offending matter cannot overcome its prejudicial influence on the jurors'

  minds. Mathis v. Pinnacle Entm't, Inc., CIV.A. 11-2199, 2014 WL 2880217, at *5 (W.D. La.

  June 23, 2014) (quoting Bocalbos v. Nat'l W. Life Ins. Co., 162 F.3d 379 (5th Cir. 1998)).

                 2.      Relevancy Under the Federal Rules of Evidence

         The essential prerequisite of admissibility is relevance. United States v. Hall, 653 F.2d

  1002, 1005 (5th Cir. 1981) (Citing FED. R. EVID. 402). Rule 401 defines relevant evidence as

  evidence having any tendency to make the existence of any fact that is of consequence to the

  determination of the action more probable or less probable than it would be without the evidence.



                                                      2
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 3 of 15 PageID #: 3428




  FED. R. EVID. 401. Evidence which is not relevant is not admissible. FED. R. EVID. 402.

  Implicit in the above definition are two distinct requirements: (1) the evidence must be probative

  of the proposition it is offered to prove, and (2) the proposition to be proved must be one that is

  of consequence to the determination of the action. Hall, 653 F.2d at 1005. Whether a

  proposition is of consequence to the determination of the action is a question that is governed by

  the substantive law. Simply stated, the proposition to be proved must be part of the hypothesis

  governing the case a matter that is in issue, or probative of a matter that is in issue, in the

  litigation. Id.

          Moreover, pursuant to Rule 403 of the Federal Rules of Evidence, the Court may exclude

  evidence that satisfies the above requirements for relevancy “if its probative value is

  substantially outweighed by a danger of one or more of the following: unfair prejudice,

  confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

  cumulative evidence.” FED R. EVID. 403. “‘Unfair prejudice’ within its context means an undue

  tendency to suggest decision on an improper basis, commonly, though not necessarily, an

  emotional one.” FED R. EVID. 403, 1972 Advisory Committee Note.

                    3.    Standard of Review

          Federal Rule of Evidence 702 establishes the standards for admissibility of expert

  testimony to assist a trier of fact in understanding evidence or determining a fact in issue. In

  determining whether expert testimony is reliable and relevant, the district court’s role in applying

  Rule 702 is that of a gatekeeper. See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

  579, 597-598, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). However, as gatekeeper, the district

  court is not intended to replace the adversary system: “Vigorous cross-examination, presentation

  of contrary evidence, and careful instruction on the burden of proof are the traditional and



                                                     3
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 4 of 15 PageID #: 3429




  appropriate means of attacking shaky but admissible evidence.” United States v. 14.38 Acres of

  Land, More or Less Situated in Lefore County, Miss., 80 F.3d 1074, 1078 (5th Cir. 1996) (quoting

  Daubert, 509 U.S. at 596.

           In determining whether to allow expert opinion testimony, the Court must first decide

  whether the witness is qualified as an expert by knowledge, skill, experience, training, or

  education. See Moore v. Ashland Chemical, Inc., 126 F.3d 679, 684 (5th Cir. 1997). A district

  court should refuse to allow an expert witness to testify if it finds that the witness is not qualified

  to testify in a particular field or on a particular subject. Wilson v. Woods, 163 F.3d 935 (5th Cir.

  1999).

           If a witness is qualified to testify, the court must then determine whether the proffered

  testimony is both relevant and reliable. “The expert testimony must be relevant, not simply in

  the sense that all testimony must be relevant, FED. R. EVID. 402, but also in the sense that the

  expert’s proposed opinion would assist the trier of fact to understand or determine a fact in

  issue.” Bocanegra v. Vicmar Services, Inc., 320 F.3d 581, 584 (5th Cir. 2003) (citing Daubert,

  509 U.S. at 591-92).

           As to reliability, Rule 702 only authorizes the admission of expert testimony when “(1)

  the testimony is based upon sufficient facts or data, (2) the testimony is the product of reliable

  principles and methods, and (3) the witness has applied the principles and methods reliably to the

  facts of the case.” FED. R. EVID. 702. Expert testimony requires more than “subjective belief

  or unsupported speculation.” Daubert, 509 U.S. at 590.

           B.     Analysis

           As indicated above, Vaughn alleges that she was injured when Hobby Lobby employees

  caused several picture frames to fall and strike her. Vaughn denied losing consciousness and



                                                     4
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 5 of 15 PageID #: 3430




  denied having dizziness or confusion immediately after the incident. [Vaughn Depo., Doc. No. 36-

  2, p. 182]. She also denied having any cuts or bumps to her head after the incident. [Id., pp. 172-

  173]. Her baseball cap remained on her head throughout. [Id., p. 167]. Immediately after the

  incident, she completed an Incident Report in her own handwriting while her mother and sister

  continued to shop. [Id., p. 195]. They completed their purchases, and then Vaughn drove her sister

  to Youngsville, her mother to New Iberia, and herself home, a round trip of about an hour of

  driving. [Id., pp. 177, 179, 180-181, 193-195].

          Vaughn contends that this incident caused her injuries, including, among others, neck pain,

  shoulder pain, and a mild traumatic brain injury (“TBI”). However, only her allegation that she

  suffered PTSD is the subject of the pending motion in limine. More specifically, Hobby Lobby

  objects to any testimony at trial from her second treating psychiatrist, Dr. Joni Orazio (“Dr.

  Orazio”), that Vaughn has sustained PTSD as a result of this incident.

                 1.      Hobby Lobby’s Contentions

          Hobby Lobby does not dispute Dr. Orazio’s qualifications. Instead, Hobby Lobby argues

  that Dr. Orazio’s PTSD diagnosis must be excluded on the basis that it is not reliable, as it is not

  supported by the medical evidence, but is instead based upon nothing other than Vaughn’s own

  self-serving belief that she has PTSD. Hobby Lobby further contends the diagnosis is not

  supported by the Diagnostic and Statistical Manual of Mental Disorders (“DSM”) criteria for

  PTSD.

          The DSM is published by the American Psychiatric Association and is the “guiding force”

  used by clinicians and psychiatrists to diagnose psychiatric illnesses. Diagnostic criteria for PTSD

  was codified in order to “standardiz[e] the classification system with reference to empirically

  demonstrable phenomenon, thus enhancing the communication and research between mental



                                                    5
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 6 of 15 PageID #: 3431




  health professionals.” State v. Chauvin, 2002-1188 (La. 5/20/03), 846 So. 2d 697, 706–07, citing

  The Psychologist as Expert Witness: Science in the Courtroom?, 38 Md. L. Rev. 539, 580 n. 207

  (1979).

            The DSM-51 criteria for PTSD requires the following, in relevant part:

                     A. Exposure to actual or threatened death, serious injury, or sexual
                     violence in one (or more) of the following ways:

                             1. Directly experiencing the traumatic event(s).

                             2. Witnessing, in person, the event(s) as it occurred
                             to others.

                             3. Learning that the traumatic event(s) occurred to a
                             close family member or close friend. In cases of
                             actual or threatened death of a family member or
                             friend, the event(s) must have been violent or
                             accidental.

                             4. Experiencing repeated or extreme exposure to
                             aversive details of the traumatic event(s) (e.g., first
                             responders collecting human remains; police officers
                             repeatedly exposed to details of child abuse). Note:
                             Criterion A4 does not apply to exposure through
                             electronic media, television, movies, or pictures,
                             unless this exposure is work related.

                     B. Presence of one (or more) of the following intrusion symptoms
                     associated with the traumatic event(s), beginning after the traumatic
                     event(s) occurred:

                             1. Recurrent, involuntary, and intrusive distressing
                             memories of the traumatic event(s). Note: In children
                             older than 6 years, repetitive play may occur in which
                             themes or aspects of the traumatic event(s) are
                             expressed.

                             2. Recurrent distressing dreams in which the content
                             and/or effect of the dream are related to the traumatic
                             event(s). Note: In children, there may be frightening
                             dreams without recognizable content.


  1
      The DSM-5 is the most updated version of the DSM.

                                                          6
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 7 of 15 PageID #: 3432




                         3. Dissociative reactions (e.g., flashbacks) in which
                         the individual feels or acts as if the traumatic event(s)
                         were recurring. (Such reactions may occur on a
                         continuum, with the most extreme expression being
                         a complete loss of awareness of present
                         surroundings.) Note: In children, trauma-specific
                         reenactment may occur in play.

                         4. Intense or prolonged psychological distress at
                         exposure to internal or external cues that symbolize
                         or resemble an aspect of the traumatic event(s).

                         5. Marked physiological reactions to internal or
                         external cues that symbolize or resemble an aspect of
                         the traumatic event(s).


         The first criterion requires that there be a traumatic stressor, which includes exposure to

  actual or threatened death, serious injury, or sexual violence. Hobby Lobby asserts that this

  incident, which involved a 1.6-pound picture frame allegedly hitting Vaughn, was not a life-

  threatening event and did not cause serious harm. Thus, the first criterion is not satisfied and for

  this reason alone, the PTSD diagnosis is unsupported.

         Dr. Orazio explained that her diagnosis rests on Vaughn’s own perception that this incident

  caused her serious injury. [Dr. Orazio Depo., Doc. No. 36-3, pp. 34-36]. Hobby Lobby asserts that

  such an approach runs afoul of the obviously objective nature of the DSM-5’s criteria, which is

  meant to guide practitioners in reaching sound diagnoses of PTSD following traumatic events.

  Additionally, according to Hobby Lobby, neither Vaughn’s medical records nor her activities in

  the immediate aftermath of this incident suggest that she sustained “serious injury” or felt that she

  was at risk of sustaining serious injury.

         Vaughn testified that she suffered no real objective physical injury at the scene, required

  no medical attention the day of the incident, walked to the manager’s office, and completed the

  Incident Report in her own handwriting while her sister and mother continued to shop. [Vaughn

                                                    7
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 8 of 15 PageID #: 3433




  Depo., Doc. No. 36-2, pp. 167, 172-179, 182], Then, Vaughn continued to shop for another ten

  minutes and drove over an hour to bring her mother and sister home. [Id., p. 177, 179, 180-181,

  193-195]. She did not go to an emergency room or urgent care afterwards but followed up a few

  days later with her primarily care physician, to whom she reported no loss of consciousness. [Id.,

  p. 62; Medical Records from Dr. Langlinais, December 4, 2017 visit Doc. No. 36-4). Thus, the

  first criteria of the DSM-5 for PTSD is clearly not satisfied, according to Hobby Lobby.

         Hobby Lobby contends, further, that the second criteria of the DSM-5 is not met as Vaughn

  does not have flashbacks of the incident, nor any dreams that she recalls. [Dr. Orazio Depo., Doc.

  No. 36-3, pp. 38-39].

         Since neither the first nor second criteria of the DSM are met, Hobby Loby asserts that any

  PTSD diagnosis is unfounded.

         Hobby Lobby additionally asserts that neither of the other two psychiatrists who have

  evaluated Vaughn (one who was Vaughn’s first treating psychiatrist) believe that she suffers from

  PTSD. [Medical Records from Dr. Boudreaux, March 2019 and December 2019 visits, Doc. No.

  36-5; Dr. Hayes report, Doc. No. 36-6, p. 41; Dr. Orazio Depo, Doc. No. 36-3, p. 34-35; Dr. Hayes

  Deposition, Doc. NO. 36-7, pp. 99-102, 123, 132-133]. According to medical records from

  Vaughn’s original treating psychiatrist, Dr. Jessica Boudreaux, when Vaughn initially presented

  to her in March 2019, “[Vaughn] reported that she thinks that she has PTSD. I reviewed the criteria

  with her and explained why it is my opinion that she does not have the diagnosis of PTSD.”

  [Medical records from Dr. Boudreaux, Doc. No. 36-5].

         Over two years after this accident, in February 2020, Dr. Orazio diagnosed Vaughn with

  PTSD. Hobby Lobby argues that she appears to have done so based only on the history that she

  obtained from Vaughn and on interviews with Vaughn’s husband and boss. [Dr. Orazio Depo.,



                                                  8
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 9 of 15 PageID #: 3434




  Doc. No. 36-3, p. 36]. Dr. Orazio indicated that her only information regarding the incident itself

  was from Vaughn’s report that frames struck her in the back of her head, causing her to be dazed

  and, possibly, briefly lose consciousness. [Id., pp. 21-22]. She admitted, though, that Vaughn’s

  actions in the immediate aftermath of this incident suggest that she was indeed conscious. [Id., pp.

  23-27].

            Also, Vaughn did not report any symptoms of being “dazed and confused” to Dr. Angela

  Langlinais, her treating primary care physician, when Dr. Langlinais saw her shortly after the

  alleged incident. In fact, Dr. Langlinais noted “No LOC (Loss of Consciousness)”. [Langlinais

  Medical Record, Doc. No. 36-4]

            Dr. Orazio did not have any information regarding the size of the frame in question,

  including the fact that it weighed only 1.6 pounds. [Doc.No. 36-3., p. 21]. Despite knowing that

  Vaughn was involved in litigation and the availability of formal testing to determine malingering,

  Dr. Orazio did not do any such testing.

            In summary, Hobby Lobby argues that Dr. Orazio’s diagnosis does not follow the DSM-5

  criteria and therefore lacks scientific methodology, rendering it unfounded and unreliable. “[A]s

  the current edition of the DSM is the only commonly accepted diagnostic manual of the mental

  health professions, an expert's failure to adhere to the DSM-IV's diagnostic criteria would make

  that expert's methodology highly vulnerable to a Daubert challenge.” Lloyd B. Chinn, Psychiatric

  Expert Witnesses in Sexual Harassment Litigation, Prac. Law, April 2002, at 11, 20, citing James

  J. McDonald, Jr. and Francine B. Kulick, eds., Mental and Emotional Injuries in Employment

  Litigation (1st ed. 1994).




                                                   9
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 10 of 15 PageID #: 3435




          Therefore, according to Hobby Lobby, this diagnosis of PTSD should be excluded under

   Daubert. The other two psychiatrists, Dr. Jessica Boudreaux and Dr. Patrick Hayes, acknowledge

   the DSM-5 criteria were not met and therefore did not diagnose Vaughn with PTSD.

          Hobby Lobby concludes that Dr. Orazio’s PTSD diagnosis should further be excluded

   because it has the potential to cause prejudice and confuse the jury. Since Dr. Orazio’s diagnosis

   is not supported by the medical evidence, she has done nothing more than parrot Vaughn, which

   will not assist the trier of fact. Instead, such a diagnosis runs the risk of causing prejudice and

   confusing the jury as it creates the impression that the subject incident was much more significant

   than it actually was. For these reasons, Hobby Lobby submits that Dr. Orazio’s PTSD diagnosis

   should be excluded.

                  2.     Vaughn’s Contentions

          Vaughn responds that Hobby Lobby offers no medical opinion to support its position that

   Dr. Orazio’s diagnosis of PTSD does not meet the criteria set forth in the DSM-V. Instead, Hobby

   Lobby’s defense counsel (who are not medical doctors) offer their own lay opinion as to why Dr.

   Orazio’s medical diagnosis of PTSD is incorrect and further speculate as to causation without

   providing any medical opinion of their own.

          Vaughn states that Dr. Orazio is without question qualified to testify as an expert in

   psychiatry and that Dr. Orazio used sound methodology in diagnosing Vaughn with PTSD.

   Vaughn submits that, if Hobby Lobby wants to attack Dr. Orazio’s credibility and, therefore, her

   diagnoses, the proper avenue for doing so is at trial. However, Hobby Lobby’s mere disagreement

   with the diagnosis of PTSD based on their lay opinion of what the DSM-V defines as criteria for

   such a diagnosis does not render Dr. Orazio’s medical opinion invalid and subject to exclusion.




                                                   10
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 11 of 15 PageID #: 3436




          Vaughn asserts that, based on her evaluation of the medical records, the screening tools she

   utilized, and her conversations with Vaughn, Dr. Orazio diagnosed Vaughn with PTSD. Dr. Orazio

   opined that Vaughn suffered a significant injury, which, according to Dr. Orazio, “is considered

   severe based on what the patient considers it to be.” [Dr. Orazio Depo., Doc. No. 44-1, p. 35]. So

   while one person “may think that's not much of an injury, [...] for her it was.” [Id.] Dr. Orazio

   further explained that as contemplated by the DSM-V, the diagnosis of PTSD is “based on what

   the patient is experiencing.” In this regard, Dr. Orazio noted:

                     This patient has experienced pain and suffering that has been
                     significant, and seriously impacted her life and that is what the
                     criteria is capturing. It is not capturing what someone else thinks
                     about it.

   Id., pp. 35-36.

          Vaughn submits that, to this end, Dr. Orazio indicates that Vaughn has suffered a

   concussion as well as injuries to her neck and shoulder, which resulted in severe anxiety. [Id., p.

   36]. These are serious issues as contemplated by the DSM-V. [Id.]. Moreover, Vaughn has

   sustained “problems with psychological distress [triggered by] being exposed to the idea or even

   anything that reminds her of being -- of Hobby Lobby like going in public, whether it's a store or

   even the thought of it.” [Id., pp. 39-40]. Further, because of these triggers, Dr. Orazio noted that

   Vaughn has cognitive disturbances in mood, doesn’t participate in things she used to enjoy, has

   become estranged from her family, and has difficulty with arousal and being irritable and vigilant.

   [Id., p. 40]. Vaughn states these mood disturbances are documented throughout Dr. Orazio’s

   treatment notes as explained in her deposition testimony. [Id., pp. 49-53].

          Vaughn argues that, based on Dr. Orazio’s medical expertise, her decades of experience in

   treating and diagnosing PTSD, her evaluation of the medical records, and her evaluation of

   Vaughn, Dr. Orazio determined that Vaughn is suffering from PTSD. Now, without providing any

                                                     11
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 12 of 15 PageID #: 3437




   medical evidence, and in spite of the foregoing testimony, Hobby Lobby argues Dr. Orazio’s

   diagnosis is unreliable because it does not believe Vaughn fits the criteria for PTSD.

          Vaughn additionally submits that Dr. Orazio is double board-certified in adolescent and

   adult psychiatry, has been licensed and practicing in Louisiana for 27 years, and has experience in

   diagnosing and treating PTSD. [Dr. Orazio Depo., Doc. No. 44-1, pp 8-10, 38]. Dr. Orazio has

   testified in court on multiple occasions and there has been no suggestion that she has ever been

   excluded from testifying in the past. [Id.]. Therefore, according to Vaughn, Dr. Orazio is without

   question qualified to diagnose the condition of PTSD.

          Vaughn further asserts that, in addition to being qualified to render a diagnosis of PTSD,

   Dr. Orazio relied upon sound methodology (including the diagnostic criteria of the DSM-V) in

   concluding Vaughn suffers with PTSD. Dr. Orazio explained the diagnostic process of determining

   whether a serious injury had been suffered, noting the severity of the injury must be viewed from

   the patient’s perspective and corroborated by additional medical evidence. [Id., pp. 35-36]. In this

   case, Dr. Orazio explained the first qualification was met based on her psychiatric examination of

   Vaughn and her review of Vaughn’s medical records. [Id.].

          Dr. Orazio continued that the second qualification was met because Vaughn suffers marked

   physiological reactions to internal or external cues that symbolize or resemble an aspect of the

   traumatic event. Additionally, Dr. Orazio rejects Hobby Lobby’s arguments that because there was

   no loss of consciousness, no confusion, no dizziness, or visible physical injury to Vaughn

   immediately after the accident, that Vaughn could not have been severely injured. [Id., pp. 25-27].

          Finally, Vaughn submits that none of her treating physicians (including Dr. Orazio) have

   ascribed any significance to the actual weight of the frame. Vaughn concludes that Hobby Lobby




                                                   12
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 13 of 15 PageID #: 3438




   has failed to show how Dr. Orazio’s diagnosis of PTSD is unreliable, and, therefore, the Motion

   in Limine should be DENIED

                   3.      Court’s Ruling

           The Court finds that the record is lacking sufficient evidence to establish the reliability of

   Dr. Orazio’s opinion that Vaughn suffers from PTSD as a result of this accident. While Dr. Orazio

   possesses sufficient credentials to render an opinion, the Court is concerned that her opinion is the

   exact type of “it is so because I say it’s so” opinion that the Fifth Circuit has confirmed is

   inadmissible as nothing more than “credentials and subjective opinions,” Hathaway v. Bazany,

   507 F.3d 312, 318 (5th Cir. 2007) (“Without more than credentials and a subjective opinion, an

   expert’s testimony that ‘it is so’ is not admissible.”).

           Dr. Orazio places far more emphasis on Vaughn’s self-serving belief that she has PTSD

   than she does on the objective criteria of the DSM, in formulating her opinion. However, neither

   Vaughn’s medical records nor her activities in the immediate aftermath of this incident suggest

   that she sustained “serious injury” or felt that she was at risk of sustaining serious injury, the first

   DSM criterion. Vaughn testified that she suffered no real objective physical injury at the scene;

   required no medical attention the day of the incident; walked to the manager’s office and

   completed the Incident Report in her own handwriting while her sister and mother continued to

   shop; then continued to shop for another ten minutes; and drove over an hour to bring her mother

   and sister home. She did not go to an emergency room or urgent care afterwards.

           Rather than base her opinion that Vaughn suffers from PTSD on objective criteria, Dr.

   Orazio ignores these facts and instead relies on what Vaughn says she is experiencing.

           Further, although Vaughn asserts that the entire basis for Hobby Lobby’s argument is the

   lay opinion of defense counsel rather than the medical evidence, she does not address the medical



                                                     13
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 14 of 15 PageID #: 3439




   evidence offered by Hobby Lobby, such as the medical records of Vaughn’s original treating

   psychiatrist, Dr. Jessica Boudreaux, as well as those of Dr. Patrick Hayes.

          Dr. Boudreaux’s medical records provided the following:

                  [Plaintiff] explained to me that she is very detail oriented. She asked
                  specific questions about her diagnosis, and we addressed this. She
                  reported that she thinks that she has PTSD. I reviewed the criteria
                  with her and explained why it is my opinion that she does not have
                  the diagnosis of PTSD. She seemed to be aggravated with my
                  response.

   [Dr. Boudreaux Medical Records, Doc. No. 36-5, p. 8].

          Hobby Lobby also cited medical records from Dr. Patrick Hayes indicating, “[Plaintiff]

   does not fulfill the DSM-5 criteria for PTSD (past or present).” [Dr. Hayes Report, Doc. No. 36-

   6, p. 41]. Furthermore, Hobby Lobby specifically cited to the deposition transcript of Dr. Hayes,

   in which he elaborated upon his reasoning that Vaughn does not meet the DSM-5 criteria.

                  Q: And I'm curious as to what your reasoning was specifically and
                  also under the DSM-V, whether you believe that Ms. Vaughan's case
                  would meet the definitional diagnosis of PTSD?

                  A: Yes, sir. So, I mean, she doesn't fulfill the behavioral criteria, as
                  we discussed earlier with Mr. Moroux. She doesn't have an A1
                  criteria exposure to establish the flight or fight response such that it
                  could be crystalized. She's not having nightmares of the frame hit.
                  She's not having nightmares of a blow from behind. She's not having
                  intrusive thinking about that. She's not having flashbacks about that.
                  She's having anxiety and -- as generalized anxiety to retail
                  situations, but that's not really the spirit of the re-experiencing
                  phenomenon on PTSD. So she fails two of the cardinals. The A, B,
                  C, D are really the ones that -- and E are the ones that you have to
                  have symptom based. She doesn't fulfill those.

   [Dr. Hayes Depo., Doc. No. 36-7, pp. 99-102, 123, 132-133].

          Dr. Hayes explained that there were objective behavioral criteria that Vaughn was not

   experiencing. He indicated that Vaughn lacked any objective symptoms necessary to fulfill the

   requirements of the DSM-5. Dr. Orazio’s diagnosis of PTSD, on the other hand, incorrectly applied

                                                    14
Case 6:19-cv-00293-TAD-CBW Document 74 Filed 05/19/21 Page 15 of 15 PageID #: 3440




   the criteria of the DSM-5 by ignoring its objective components. Dr. Orazio’s approach runs afoul

   of the obviously objective nature of the DSM-5’s criteria, which is meant to guide practitioners in

   reaching sound diagnoses of PTSD following traumatic events.

          As indicated above, Rule 702 only authorizes the admission of expert testimony when

   “(1) the testimony is based upon sufficient facts or data, (2) the testimony is the product of

   reliable principles and methods, and (3) the witness has applied the principles and methods

   reliably to the facts of the case.” FED. R. EVID. 702. Expert testimony requires more than

   “subjective belief or unsupported speculation.” Daubert, 509 U.S. at 590.

          The Court concludes that Vaughn has not satisfied her burden to show that Dr. Orazio’s

   opinion is the product of reliable principles and methods, or that Dr. Orazio has applied the

   principles and methods reliably to the facts of the case. Dr. Orazio’s diagnosis does not follow the

   DSM-5 criteria and therefore lacks scientific methodology, rendering it unfounded and unreliable.

   Without more than credentials and a subjective opinion, an expert’s testimony that “it is so” is not

   admissible.

          The Court further concludes that Dr. Orazio’s PTSD diagnosis should be excluded because

   it has the potential to cause prejudice and confuse the jury.

          Accordingly, Hobby Lobby’s Motion in Limine [Doc. No. 36] is GRANTED, and any

   testimony at trial from Dr. Joni Orazio that Vaughn has sustained PTSD as a result of this incident

   is EXCLUDED.

                  MONROE, LOUISIANA, this 19th day of May, 2021.




                                                         ____________________________________
                                                          TERRY A. DOUGHTY
                                                          UNITED STATES DISTRICT JUDGE


                                                    15
